Citation Nr: 0402393	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether the veteran has the requisite service for basic 
eligibility for non-service connected disability pension.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to April 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  


FINDINGS OF FACT

1.  The veteran had 26 days active service, 7 of which were 
in a time lost status, during a period of war.  

2.  All evidence necessary for an equitable disposition of 
the veteran's service connection claim has been developed.

3.  No back disorder was present during service and the 
evidence of record does not show that any current back 
disorder is due the veteran's brief service. 

4.  There was no increase in severity and thus no aggravation 
during the veteran's brief service of any back disorder that 
may have existed prior to service.


CONCLUSIONS OF LAW

1.  The veteran's service does not meet the service 
requirements for basic eligibility for nonservice connected 
disability pension benefits.  38 U.S.C.A. §§ 101(11), (29), 
1521(j) (West 2002); 38 C.F.R. § 3.2(f), 3.3(a)(3) (2003). 

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension

The veteran contends, in essence, that her period of active 
service establishes her eligibility for non service connected 
disability pension benefits.

Basic service requirements for entitlement to non service 
connected disability pension exist if a veteran:  Served in 
the active military, naval, or air service for 90 days or 
more during a period of war; served in the active military, 
naval, or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law, or at time of discharge had such a service-connected 
disability shown by official service records which in medical 
judgment would have justified a discharge for disability; 
served in the active military naval or air service for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or served in the active 
military, naval, or air service for an aggregate of 90 days 
or more in two or more separate periods of service during 
more than one period of war.  38 U.S.C.A. 1521(j) (West 
2002); 38 C.F.R. § 3.3(a)(3) (2003).  The Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001), was enacted in December 2001.  This new law 
now provides that eligibility for pension may be established 
when a veteran is 65 years old or may be found totally 
disabled for pension eligibility purposes if so found by the 
Social Security Administration or is a long term patient in a 
nursing home.  38 C.F.R. § 3.3(a) was amended on June 10, 
2003, to be applicable on September 17, 2001, to incorporate 
these changes brought about by the new law.  68 Fed. Reg. 
34,539 (June 10, 2003).  However, the new law did not change 
the service requirements for pension eligibility.  The 
veteran has not been advised of the changes in this law.  
However, since the service requirements for eligibility for 
pension have not changed, there is no prejudice to the 
veteran in the Board considering this issue at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

A period of war includes the Vietnam era beginning on 
February 28, 1961, and ending on May 7, 1975, inclusive, in 
the case of a veteran who served in the Republic of Vietnam 
during that period or the period beginning on August 5, 1964, 
and ending on May 7, 1975, inclusive, in all other cases.  
38 U.S.C.A. § 101(11), (29) (West 2002); C.F.R. § 3.2(f) 
(2003).

The veteran's DD-214 shows that she had a brief period of 
service in 1972.  Therefore, her service was during the 
Vietnam era which is a period of war.  However, the veteran's 
active service was for only 26 days, 7 of which were in a 
time lost status.  The service in time lost status cannot be 
considered in counting the total period of active service.  
See 38 C.F.R. § 3.15 (2003).  In any event, the veteran's 
service is significantly less than the required 90 days.  
Additionally, there is no evidence that the veteran had any 
additional active service that could be combined for the 
required 90 days of active service.  Therefore, the veteran 
does not meet the service requirements for eligibility for 
pension because she did not serve for the necessary 90 days 
or more of active service during a wartime period.  While the 
veteran reported that she was discharged due to service 
connected disability, the National Personnel Records Center 
(NPRC) reported that the veteran was discharged due to 
unsuitability, apathy, defective attitude, and the inability 
to expend effort constructively.  Therefore, she was not 
discharged due to disability.  Additionally, the veteran's 
service medical records do not show that she had a disability 
that would have warranted her discharge from service.  
Therefore, the veteran did not have the requisite service 
during a period of war to be eligible for consideration of 
basic eligibility for non-service connected disability 
pension.  38 U.S.C.A. §§ 101(11), (29), 1521(j) (West 2002); 
38 C.F.R. § 3.2(f), 3.3(a)(3) (2003). 

The Board is bound in its decisions by applicable statutes 
enacted by Congress and is without authority to disregard the 
applicable law.  See 38 U.S.C.A. § 7104(a) (West 2002).  
Congress did not enact any exceptions to the above-discussed 
requirements which would allow for consideration of basic 
eligibility for non-service connected disability pension.  
Thus, in this case, there is no legal basis on which the 
appellant's claim can be granted.  Since the law and not the 
evidence is dispositive in this case, the appeal is 
terminated due to absence of legal merit.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994). 

In November 2000 while the veteran's claim was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  However, this 
is a case where the law is determinative of the issue on 
appeal and there is thus no further evidence to be developed.  
Accordingly, VCAA which governs the development of evidence 
for VA claims and appeals is not applicable to this case, and 
no further action is necessary for compliance with the VCAA.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (because the 
law as mandated by statue, and not the evidence, is 
dispositive of this claim, the VCAA is not applicable).  

Service connection

The veteran contends, in essence, that she has a back 
disability that was incurred in or aggravated by service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).

The service medical records do not show any treatment or 
evaluation of the back, or even any complaint related to the 
back during the veteran's brief service.  At discharge from 
service, the veteran indicated that she did not have 
recurrent back pain and the clinical evaluation of the spine 
was normal.  Therefore, no back disorder was present during 
service.  Post service medical records show complaints 
related to the back.  An August 1985 disability evaluation 
notes the veteran was seen in 1976 at an emergency room due 
to back pain, a February 1989 private medical record shows 
the onset of back complaints was after a July 1988 automobile 
accident, and an April 2002 private medical record shows that 
back complaints started in January 2002.  These records 
either do not show when the veteran's back complaints began 
or they indicate that the onset of the veteran's back 
problems was many years subsequent to her service.  
Therefore, the records do not relate the veteran's current 
back disorder to service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

The veteran contends that she had spina bifida prior to 
service.  However, there is no medical evidence from prior to 
service or at entry into service to support this assertion.  
The service medical records show that at entry into service 
the veteran did not complain of recurrent back pain and the 
clinical evaluation of the spine was normal.  Post service 
medical records do show spina bifida [a developmental anomaly 
of the spinal cord, Dorland's Illustrated Medical Dictionary 
1557 (28th ed. 1994)].  Even if it is accepted that the spina 
bifida existed prior to service, the service medical records 
do not show any complaints related to the back.  At the 
veteran's discharge examination, she did not complain of 
recurrent back pain and the clinical evaluation of the spine 
was normal.  Therefore, there was no increase in severity and 
thus no aggravation during the veteran's brief service of any 
back disorder that may have existed prior to service.  
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2003). 

There was no back disorder in service and no competent 
medical evidence that any present back disorder is related to 
service.  Even if a back disorder existed prior to service, 
there was no increase in disability of any back disorder 
during service.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for a 
back disorder.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306(a) (2003). 

Prior to initiation of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  
Additionally, the VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA also 
requires VA to notify the claimant and the claimant's 
representative of any information including medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
August 2003 statement of the case.  The statement of the case 
and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate her claim.  A 
September 2002 VA letter advised the veteran of the evidence 
needed to support the claim, the kind of evidence she was 
expected to provide, the evidence VA was responsible for 
obtaining, and to tell VA about any additional evidence or 
provide the evidence.  Accordingly, the duty to notify the 
veteran of what evidence she was responsible for obtaining 
and the evidence VA was responsible for obtaining has been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, this notification was prior to the adverse 
decision being appealed.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).


In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
problem with the notice given to the claimant in this case. 

The RO has obtained the service medical records.  The RO has 
also obtained records from the Social Security 
Administration.  The veteran asked that additional records be 
obtained from the Social Security Administration, however, 
that agency responded that such records had been destroyed.  
Therefore, further attempts to obtain such records would be 
futile.  The veteran identified private medical providers and 
records from these providers were requested and obtained, or 
were provided by the veteran.  The veteran has not received a 
VA examination.  However, in light of the evidence in the 
record which shows that there was no back disorder in service 
or even a complaint of a back problem during service, 
examination of the veteran is not necessary to decide the 
claim.  Wells v. Principi, 326 F.3d 1381 (2003).  The veteran 
has not identified additional relevant evidence of probative 
value that has not already been sought and associated with 
the claims file.  Accordingly, the facts relevant to this 
claim have been developed and there is no further action to 
be undertaken to comply with the provisions of the VCAA.  
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

The veteran does not have the requisite service for basic 
eligibility for non-service connected disability pension.  
The appeal is denied.

Entitlement to service connection for a back disability is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



